Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 22 January 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburgh. Jany 22d 1782
                  
                  I send to your Excellency copies of a Letter I received from General Greene and of my answer.  I have nothing to add to the reflections that they contain: Your Excellency knows that the french corps must not be divided, and I believe that the interest of the thirteen United States is to look on that corps as a reserve to be carried entire either to the right or the Left in the important occasions, besides that now, it protects Virginia.
                  Mr Clinton has sent me the money Lent to Lord Cornwallis, has answered upon the exchange proposed and has sent the exchange of Colonel Ternant, Captns Le Bret and Le Brun of Colonel Armand’s Legion, which I send herein inclosed.  Mr L’enfant who is Last mentioned is a frenchman taken at Charlestown, recommended to me by Colonel Laurens.  Mr Clinton adds further, that in the List of prisoners made by the french fleet he sees that I am authorised to exchange Lord Rawdon, he sends me a List of American Colonels, among whom he desires me to chuse, saying that Lord Rawdon is only a Colonel, and by his appointment alone, had taken rank of Brigadier General.  I answered him that Lord Rawdon had signed his parole as Brigadier gal that I would forward to your Excellency the List that he sent me and that if you had a great enough regard for any of these Colonels to exchange him against Lord Rawdon, I would consent to it.
                  I have received your Excellency’s Letter of the 8th of this month, forwarded by Captn La Touche.  I think it were to be desired that at this moment the Philadelphia correspondance was on a better footing.  I am with respect and personal attachment, Sir, Your Excellencys Most obedient humble servant
                  
                     le cte de rochambeau
                     
                  
               